RAPER, Justice,
concurring.
I concur in the majority opinion even though there is an unsatisfactory result which points up a weakness in the real estate licensing act. The legislature, through oversight or otherwise, has authorized the outcome we reach. If intentional, it is not for this court to question legislative wisdom when the statutory language is clear. Courts will not usurp the power of the legislature by deciding what should have been said. Barber v. State Highway Commission, 80 Wyo. 340, 342 P.2d 723 (1959).